DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed August 22, 2019.
	The preliminary amendment received August 22, 2019 canceled claims 1-15 and added new claims 16-27. Please note: it is unclear why claims 14 and 15 were canceled when the claims were not previously part of the original claim set.
	The amendment received October 15, 2021 amended claims 16, 18, and 27; canceled claim 25; and added new claims 28-32.
	The amendment received April 20, 2022 cancelled claims 21 and 27; amended claims 22, 24, 26, and 28-32; and added new claims 33-39.
	The amendment received September 16, 2022 amended claims 26 and 28-32.
	Claims 16-20, 22-24, 26, and 28-39 are currently pending.
	Claims 26 and 28-32 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group III (claims 26-27; now claims 26 and 28-32) in the reply filed on October 15, 2021. Claims 16-20, 22-24, and 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Applicants elected, without traverse, SEQ ID NO: 1 wherein residues P4-P1’ are SLLRV instead of AIPMS in the reply filed on October 15, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Potential Rejoinder
	Applicants elects claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The present application is a 371 (National Stage) of PCT/EP2018/054490 filed February 23, 2018 which claims foreign priority to EP 17157527.7 filed February 23, 2017.
Declaration under 37 CFR § 1.132
The declaration under 37 CFR 1.132 filed September 16, 2022 is insufficient to overcome the rejection of claims 26 and 28-32 based upon the art rejections below as set forth in the last Office action because: the declaration does not clearly state how the present modified 1 antitrypsin and the modified 1 antitrypsin of the prior art differ, show unexpected results, etc. (see below “Arguments and Response” sections for a more detailed analysis).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Withdrawn Objections
The objection to claim 26 regarding “residues of the reactive center loop (RCL)” (i.e. “the” instead of “its”) is withdrawn in view of the amendment received September 16, 2022.

The objection to claims 29 and 30 regarding the dependency of the claims (e.g. claim 29 dependent on claim 28 and claim 30 dependent on claim 29) is withdrawn in view of the amendment received September 16, 2022. 

The objection to claim 32 regarding the dependency of the claim (e.g. claim 32 dependent on claim 31) is withdrawn in view of the amendment received September 16, 2022. 
New Objection Necessitated by Amendment
Claim Objection
Claim 32 is objected to because of the following informalities: “wherein the P8 of residue of the RCL is V” should read “wherein the P8 residue of the RCL is V” (Please note: this amendment was not properly shown). Appropriate correction is required.
New Objections
Claim 26 is objected to because of the following informalities: “either one of thrombin and APC” should read “either one of thrombin or APC” (i.e. “either” with “or”).  Appropriate correction is required.

Claim 26 is objected to because of the following informalities: “1 antitrypsin” should read “1-antitrypsin” to correlate with the other recitations in the other claims (see lines 1 and 10-13).  Appropriate correction is required.
Withdrawn Rejection
	The rejection of claims 26 and 28-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received September 16, 2022.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation P1 is lysine or arginine. P2 is not proline, and P4 is serine, and the claim also recites a closed Markush group of SEQ ID NOs: 12-28 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends on independent claim 26. Claim 31 requires that the modified 1-antitrypsin be modified to have a further reduced susceptibility to oxidation. The specification at paragraph 86 teaches that amino acids M, C, H, Y and sometimes P, K, and R are susceptible to oxidation. Paragraph 86 also specifically refers to changing the methionine at residues 351(P8) or 358(P1) to reduce oxidation. Since SEQ ID NOs: 12-28 contain amino acids M, H, Y, P, K, and R, present claim 31 reads on modified SEQ ID NOs: 12-28. Thus, the closed Markush group of independent claim 26 is broadened to include mutated sequences. Furthermore, since SEQ ID NOs: 12-28 alter the proline at P2 and the methionine at P1, it appears that the sequences have already been modified to reduce oxidation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112 (d) or 35 USC fourth paragraph, for claim 31 were considered but are not persuasive for the following reasons.
	Applicants contend that altering “has been further modified” to “has been modified to have a further reduced susceptibility to oxidation” negates the rejection.
	Applicants’ arguments are not convincing since “has been modified” is in the past tense which may suggest that the modification has already occurred to the 1-antitrypsin. The following is suggested: “The modified 1-antitrypsin of claim 26, further comprising an additional mutation to further reduce susceptibility to oxidation.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al. U.S. Patent Application 2016/0311887 published October 27, 2016; Felber et al., 2006, Mutant recombinant serpins as highly specific inhibitors of human kallikrein 14, FEBS Journal, 273: 2505-2514 (provided by applicants in the IDS); and Silverman et al. U.S. Patent Application Publication 2011/0288005 published November 24, 2011.
For present claims 26 and 28-32, Huntington et al. teach modified 1-antitrypsin wherein the modification is at P4, P2, P1, and P1’ of the reactive center loop (RCL) to increase activity wherein P4 is S; P2 is D, Q, N, Y, L, V, R, H, K, C, or T; P1 is R or K; and P1’ is Q, N, Y, I , M, V, R, H, K, C, A, or E (please refer to the entire specification particularly the abstract; paragraphs 8-12, 17, 33-63; claims).
However, Huntington et al. do not specifically teach altering P3 of the RCL other than threonine.
For present claims 26, 28, 29, 31, and 32, Felber et al. teach mutant 1-antitrypsins wherein P3 is L or V; P2 is Q or D; P1 is R; and P1’ is A with increased specificity (please refer to the entire reference particularly Table 1).
However, Huntington et al. do not specifically teach P8 is valine.
For present claims 31 and 32, Silverman et al. teach modified 1-antitrypsin wherein methionine and valine can be substituted (i.e. P8; please refer to the entire specification particularly the abstract; paragraphs 11, 72, 92, 114-120; Tables 1 and 2). 
The claims would have been obvious because a particular known technique (i.e. mutating residues in the RCL of 1-antitrypsin to alter function) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Huntington et al.; Felber et al.; and Silverman et al. for claims 26 and 28-32 were considered but are not persuasive for the following reasons.
	Applicants contend that Huntington et al. do not teach modification of P3 or P8; Felber et al. do not teach substitution of P4 with serine and sometimes substitutes P1 with tyrosine instead of always utilizing lysine or arginine; and Silverman et al. do not teach P4 modifications or inhibition of plasma kallikrein (PK). Applicants also contend that there is no reasonable expectation that the specific combinations of mutations at residues P4, P3, P2, and P1 would have an enhanced function, particularly an increased inhibition of plasma kallikrein (PK). Applicants contend that the data in Table 1 shows that the type and position of the modification is decisive for the specificity of the 1-antitrypsin. Applicants assert that Table 1 shows that P4 must be serine and P1 must be lysine or arginine. Applicants assert that the 37 CFR § 1.132 Declaration by Mr. Jonas Funer further shows that P4 is decisive for the claimed specificity of the modified 1-antitrypsin (i.e. data comparing WT alanine at P4 with serine or threonine at P4).
	Applicants’ arguments are not convincing since the teachings of Huntington et al.; Felber et al.; and Silverman et al. render the modified 1-antitrypsin of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
It is respectfully noted that Huntington et al. teach that P4 is serine (i.e. mutation responsible for the functions as claimed in present independent claim 26 – see below). See paragraphs 63, 67, and 74; Tables 7 and 8; and claims 21, 22, 43, and 50 of Huntington et al.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
It is respectfully noted that decisive evidence would require utilizing each amino acid at each residue and all combinations, minimally utilizing one amino acid from each group of commonly considered conservative amino acid substitutions at each residue and all combinations, etc. 
Regarding Table 1, Table 1 only refers to WT or serine at residue P4 wherein serine at residue P4 appears to have all of the functions recited in present independent claim 26. Table 1 shows many different amino acids at P3 and P2 which do not appear to alter the functions recited in present independent claim 26. Table 1 only shows data for WT, arginine, or lysine at residue P1. Since P4 WT + arginine or lysine at P1 do not have all of the functions recited in present independent claim 26, it appears that P1 is not responsible for the functions recited in present independent claim 26 (see M358R wherein PK inhibition is 91.5 compared to 100 and 94 for thrombin and APC, respectively). 
Regarding the 37 CFR § 1.132 Declaration by Mr. Jonas Funer, only data is provided for WT P4, serine at P4, or threonine at P4. The data for PK, thrombin, and APC (i.e. the functions recited in present independent claim 26) appear to potentially contradict the data of Table 1. For example, serine at P4 in Table 1 shows a dramatic change in inhibition for PK (0% for WT and 39-99% with the majority of results in the 90+% range for serine at P4) while Figure 1 of the declaration shows approximately 50-58% inhibition with serine compared to 58-60% inhibition with WT. It is respectfully noted that while standard deviations are present, no statistical analysis is provided. From the data provided, it appears that the difference between WT P4 and serine at P4 is marginal.

Claims 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huntington et al. U.S. Patent Application 2016/0311887 published October 27, 2016 and Bock U.S. Patent Application Publication 2007/0259809 published November 8, 2007.
For present claims 26 and 28-32, Huntington et al. teach modified 1-antitrypsin wherein the modification is at P4, P2, P1, and P1’ of the reactive center loop (RCL) to increase activity wherein P4 is S; P2 is D, Q, N, Y, L, V, R, H, K, C, or T; P1 is R or K; and P1’ is Q, N, Y, I , M, V, R, H, K, C, A, or E (please refer to the entire specification particularly the abstract; paragraphs 8-12, 17, 33-63; claims).
However, Huntington et al. do not specifically teach altering P3 or P8 of the RCL.
For present claims 26 and 28-32, Bock teaches modifying the RCL of ATIII to alter function particularly P3 to D, E, G, K, L, P, A, F, V, or W and P8 to valine (please refer to the entire specification particularly paragraphs 37, 63, 70, 71, 88-101, 105, 107-115). Regarding the high homology between 1-antitrypsin and ATIII, particularly in the RCL, please refer to Kurachi et al., 1981, Cloning and sequence of cDNA coding for 1-antitrypsin, PNAS, 78(11): 6826-6830.
The claims would have been obvious because a particular known technique (i.e. mutating residues in the RCL of 1-antitrypsin and/or related polypeptides to alter function) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Huntington et al. and Bock for claims 26 and 28-32 were considered but are not persuasive for the following reasons.
	Applicants contend that Huntington et al. do not teach modification of P3 or P8 and Bock does not teach P4 modifications and do not test for inhibition of plasma kallikrein (PK). Applicants also contend that there is no reasonable expectation that the specific combinations of mutations at residues P4, P3, P2, and P1 would have an enhanced function, particularly an increased inhibition of plasma kallikrein (PK). Applicants contend that the data in Table 1 shows that the type and position of the modification is decisive for the specificity of the 1-antitrypsin. Applicants assert that Table 1 shows that P4 must be serine and P1 must be lysine or arginine. Applicants assert that the 37 CFR § 1.132 Declaration by Mr. Jonas Funer further shows that P4 is decisive for the claimed specificity of the modified 1-antitrypsin.
	Applicants’ arguments are not convincing since the teachings of Huntington et al. and Bock render the modified 1-antitrypsin of the instant claims prima facie obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
It is respectfully noted that Huntington et al. teach that P4 is serine (i.e. mutation responsible for the functions as claimed in present independent claim 26 – see below). See paragraphs 63, 67, and 74; Tables 7 and 8; and claims 21, 22, 43, and 50 of Huntington et al.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
It is respectfully noted that decisive evidence would require utilizing each amino acid at each residue and all combinations, minimally utilizing one amino acid from each group of commonly considered conservative amino acid substitutions at each residue and all combinations, etc. 
Regarding Table 1, Table 1 only refers to WT or serine at residue P4 wherein serine at residue P4 appears to have all of the functions recited in present independent claim 26. Table 1 shows many different amino acids at P3 and P2 which do not appear to alter the functions recited in present independent claim 26. Table 1 only shows data for WT, arginine, or lysine at residue P1. Since P4 WT + arginine or lysine at P1 do not have all of the functions recited in present independent claim 26, it appears that P1 is not responsible for the functions recited in present independent claim 26 (see M358R wherein PK inhibition is 91.5 compared to 100 and 94 for thrombin and APC, respectively). 
Regarding the 37 CFR § 1.132 Declaration by Mr. Jonas Funer, only data is provided for WT P4, serine at P4, or threonine at P4. The data for PK, thrombin, and APC (i.e. the functions recited in present independent claim 26) appear to potentially contradict the data of Table 1. For example, serine at P4 in Table 1 shows a dramatic change in inhibition for PK (0% for WT and 39-99% with the majority of results in the 90+% range for serine at P4) while Figure 1 of the declaration shows approximately 50-58% inhibition with serine compared to 58-60% inhibition with WT. It is respectfully noted that while standard deviations are present, no statistical analysis is provided. From the data provided, it appears that the difference between WT P4 and serine at P4 is marginal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Filion et al., 2004, Full or Partial Substitution of the Reactive Center Loop of -1-Proteinase Inhibitor by that of Heparin Cofactor II: P1 Arg is Required for Maximal Thrombin Inhibition, Biochemistry, 43: 14864-14872. P3 is M or A.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658